DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/459,282 filed on 7/1/2019 is presented for examination by the examiner. Claims 1-18 are currently pending in the present application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CHINA 201810717731.6, filed on 7/3/2018.

Drawings
The applicant's drawings filed on 7/1/2019 are acceptable for examination purpose.

Examiner Notes
With respect to claim 1 which is method claim, examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 7 line 17 to page 18 line 2, and Figure 9 in the instant disclosure. Therefore, the method of claims 1-9 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
With respect to claim 18 which is computer readable storage medium claim. The claim fails to place the invention squarely within one statutory class of invention. In the applicant’s instant specification, applicant has not provided an explicit definition of the recited “computer readable storage medium”. Thus, the “medium” can be interpreted as a transmission or propagation medium to include signals. As such, the claim drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim is not statutory. Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical or objects and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

As per claims 1, 10 and 18; the claims recite “determining correlation degrees between the search results and the user input data” which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to determine the “correlation degrees” between the search results and the user input data? Furthermore, the claims provide no standard for measuring the scope of the “correlation degrees”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). There appear to be missing essential elements. Clarification are respectfully required.

As per claims 1, 10 and 18; the claims recite “building candidate content for the user input data based on the search results and the correlation degrees” which renders the claims indefinite. The claims provide no guidance as base on what condition and how the “correlation degrees” is being used to build the “candidate content”? There appear to be missing essential elements. Clarification are respectfully required.

As per claims 1, 10 and 18; the claims recite “determining the response for the user input data from the candidate content” which renders the claims indefinite. The claims provide no guidance as base on what and how the “response” is being used to build the “candidate content”? Furthermore, the claims provide no standard for definition “response”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV)There appear to be missing essential elements. Clarification are respectfully required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 10, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US No. 2014/0149403 A1).

As per claim 1, Miller et al. discloses A method for determining a response for user input data, comprising:
obtaining search results associated with the user input data; as (see e.g., ¶¶ 0008, 0019 and 0023: as obtaining a set of document search results in respond to a query request (i.e., a set of search terms) input).
determining correlation degrees between the search results and the user input data; as (see e.g., ¶ 0008: as relevance between the set of documents and the query request).
building candidate content for the user input data based on the search results and the correlation degrees, in which the candidate content comprises a paragraph associated with the user input data in the search results; and as (see e.g., ¶¶ 0008, 0019 and 0023: as scoring a set of paragraphs associated with the set of documents relevant to the query request).
determining the response for the user input data from the candidate content, as (see e.g., ¶¶ 0008 – 0010: as determining a subset of the set of paragraphs comprises a preset number of paragraphs corresponding to a minimum score and/or a preset number of paragraphs wherein the preset number of paragraphs ranked higher than the rest of the paragraphs from the set of paragraphs).

As per claim 3, Miller et al. discloses The method of claim 1, wherein, building the candidate content for the user input data comprises:
selecting a predetermined number of search results from the search results according to the correlation degrees between the search results and the user input data; as (see e.g., ¶¶ 0008 – 0010: as the subset of said set of paragraphs comprises a preset number of paragraphs).
determining correlation degrees between paragraphs in the predetermined number of search results selected and the user input data; and as (see e.g., ¶¶ 0008 – 0015: as the subset of said set of paragraphs with the preset number of paragraphs is higher minimum score, or ranked higher the rest of the paragraphs from the set of paragraphs, etc.).
generating the candidate content for the user input data based on at least one paragraph selected from the paragraphs according to the correlation degrees between the paragraphs in the predetermined number of search results selected and the user input data, as (see e.g., ¶ 0008: as “display at least one visually coded graphic to indicate whether each of said two or more search terms is present in a subset of said set of paragraphs”).

As per claim 4, Miller et al. discloses The method of claim 3, wherein selecting the predetermined number of search results from the search results according to the correlation degrees between the search results and the user input data comprises: selecting the predetermined number of search results from the search results in a descending order of the correlation degrees between the search results and the user input data, as (see e.g., ¶ 0036: as “a user may control the order of the documents in the results display (e.g., based on a paragraph analysis which ranks documents with higher scoring paragraphs at the top of the list)”).

As per claim 5, Miller et al. discloses The method of claim 3, wherein the at least one paragraph is selected from the paragraphs in the predetermined number of search results in a descending order of the correlation degrees between the paragraphs in the predetermined number of search results selected and the user input data, as (see e.g., ¶ 0036: as “a user may control the order of the documents in the results display (e.g., based on a paragraph analysis which ranks documents with higher scoring paragraphs at the top of the list)”).
claim 6, Miller et al. discloses The method of claim 3, wherein, determining the correlation degrees between the paragraphs in the predetermined number of search results selected and the user input data comprises:
determining a keyword in the user input data; and as (see e.g., ¶ 0008: as search terms in the query request are used to calculate a measurement of term density versus term density in paragraph(s)).
determining correlation degrees between the paragraphs and the keyword as the correlation degrees between the paragraphs in the predetermined number of search results selected and the user input data, as (see e.g., ¶¶ 0008 – 0014: as “using an algorithm which calculates a measurement of term density versus term diversity in each paragraph in said set of paragraphs” (i.e., ¶ 0008), the subset of said set of paragraphs with the preset number of paragraphs is higher minimum score, or ranked higher the rest of the paragraphs from the set of paragraphs (i.e., ¶¶ 0009 and 0010), the subset of said set of paragraphs with greater term density or term diversity (i.e., ¶¶ 0011 and 0012), and the subset of said set of paragraphs with a weighting factor for a term diversity variable and a weighting factor for a term density variable (i.e., ¶ 0014)).

As per claim 9, Miller et al. discloses The method of claim 1, further comprising: providing the response to a user in at least one form of: speech, text and table, as (see e.g., Fig. 3).

claims 10 and 18, the claims are rejected under the same premise as claim 1.

As per claim 12, the claim is rejected under the same premise as claim 3.

As per claim 13, the claim is rejected under the same premise as claims 4 and 5.

As per claim 14, the claim is rejected under the same premise as claim 6.

As per claim 17, the claim is rejected under the same premise as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., and further in view of Haveliwala et al. (US No. 2005/0222989 A1).

claim 2, Miller et al. and Haveliwala et al. disclose The method of claim 1, wherein, determining the correlation degrees between the search results and the user input data comprises:
determining a keyword in the user input data; and as (Miller et al., see e.g., ¶ 0008: as search terms in the query request are used to calculate a measurement of term density versus term density in paragraph(s)).
determining the correlation degrees between the search results and the user input data based on historical browsing behavior information associated with the keyword, as (Haveliwala et al., see e.g., ¶ 0077: as “determining the relevance of a candidate document to a user's preference, and thereby personalizing the results of a given search”, and “identify a set of documents that are most relevant to a user's interests based on both the user's search query as well as the user's user profile”; wherein “The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. The system executes the search query to obtain a set of relevant documents, and then uses the user profile to personalize the documents by reranking the documents in a manner that reflects their relevance to the user's profile” (i.e., see ¶ 0007)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the searching associated with user profile technique as taught by Haveliwala et al. into the search system teaching of Miller et al. with a reasonable expectation of success. The Haveliwala et al. into the search system technique of Miller et al. would be to provide search results based on the user’s profile or user’s behaviors and interactions from previous search activities.

As per claim 7, Haveliwala et al. discloses the limitations which are not explicitly disclosed by Miller et al., as The method of claim 1, wherein, determining the response for the user input data from the candidate content comprises:
determining probabilities of taking segments in the candidate content as the response; as (Haveliwala et al., see e.g., ¶ 0062; and Fig. 6).
selecting a segment in a descending order of the possibilities; and as (Haveliwala et al., see e.g., ¶ 0061: as “The paragraph sampling process takes advantage of the insight that less relevant content in a document, such as navigational links, copyright statements, disclaimer, etc., tends to from relatively short segments of text. In one embodiment, paragraph sampling looks for the paragraphs of greatest length in a document, processing the paragraphs in order of decreasing length until the length of a paragraph is below a predefined threshold”).
determining the response for the user input data based on the segment selected, as (Haveliwala et al., see e.g., ¶ 0077).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the searching associated with user profile technique as taught by Haveliwala et al. into the search system teaching of Miller et al. with a reasonable expectation of success. The Haveliwala et al. into the search system technique of Miller et al. would be to provide search results based on the user’s profile or user’s behaviors and interactions from previous search activities.

As per claim 8, Haveliwala et al. discloses the limitations which are not explicitly disclosed by Miller et al., as The method of claim 7, wherein, determining the response for the user input data based on the segment selected comprises: applying the segment selected and the user input data to a response generation model, to generate the response, as (Haveliwala et al., see e.g., rejection under premise as claim 7) in which, the response generation mode is determined based on training the user input data and training the segments, as (Haveliwala et al., see e.g., ¶ 0075; and Fig. 7A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the searching associated with user profile technique as taught by Haveliwala et al. into the search system teaching of Miller et al. with a reasonable expectation of success. The motivation for incorporating the searching associated with user profile technique in search system of Haveliwala et al. into the search system technique of Miller et al. would be to provide search results based on the user’s profile or user’s behaviors and interactions from previous search activities.

As per claim 11, the claim is rejected under the same premise as claim 2.

As per claim 15, the claim is rejected under the same premise as claim 7.

As per claim 16, the claim is rejected under the same premise as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/25/2021